COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-435-CV
 
JARED
EDMONDS                                                                APPELLANT
 
                                                   V.
 
COMMONWEALTH
FINANCIAL SYSTEMS, INC.                           APPELLEE
 
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  May 14, 2009




[1]See Tex. R. App. P. 47.4.